Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 21, 2022

The Court of Appeals hereby passes the following order:

A22A1569. MICHAEL WILLIAMS v. KARL FORT.

      Michael Williams was convicted of aggravated assault-family violence and
possession of a knife during the commission of a felony. We affirmed his convictions
on appeal. See Williams v. State, 345 Ga. App. 692 (814 SE2d 818) (2018),
disapproved in part by Flowers v. State, 307 Ga. 618, 621 (2), n.3 (837 SE2d 824)
(2020). However, we remanded the case for a hearing on Williams’s claim of
ineffective assistance of counsel. See Williams, 345 Ga. App. at 697 (4). On remand,
the trial court conducted an evidentiary hearing and concluded that Williams’s claims
of ineffective assistance of counsel were without merit. We affirmed the trial court’s
decision on appeal. See Williams v. State, Case No. A20A2038 (decided Jan. 8,
2021). Williams thereafter filed an application for writ of habeas corpus, which the
trial court denied. Williams then filed a notice of appeal in this Court.
      Under our Constitution, the Supreme Court has exclusive appellate jurisdiction
over all cases involving habeas corpus. See Ga. Const. 1983, Art. VI, Sec. VI, Par.
III (4). Accordingly, we hereby TRANSFER this appeal to the Supreme Court for
disposition.
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/21/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.